Citation Nr: 1725855	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's increased rating claim for PTSD, he most recently underwent a VA examination for his PTSD in July 2015.  Since that examination, the Veteran submitted a February 2017 Disability Benefits Questionnaire (DBQ) mental health examination from a private psychologist.  Dr. C. indicated that the Veteran's PTSD with depression resulted in total occupational and social impairment, which marks a significant shift of disability when compared to the findings of the July 2015 VA examination.  However, the PTSD was described with less severe symptoms in a separate portion of the report.  Contemporaneous VA mental health treatment record similarly do not reflect PTSD symptomatology to warrant a finding of total impairment.  In light of these inconsistencies, a VA examination is warranted to determine the current severity of the Veteran's PTSD.

Regarding the Veteran's TDIU claim, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Regarding the Veteran's hypertension, he contends that this disability is related to his service and alternatively contends that the hypertension is secondary to the service-connected PTSD.  

The Veteran submitted a medical report dated August 2008 by Dr. J. indicating a potential relationship between hypertension and PTSD.  In a June 2011 private opinion, Dr. V. stated that while he felt PTSD could be a contributing factor to the Veteran's hypertension, the Veteran also had other risk factors which could have contributed to such.  Neither opinion is particularly probative in light of their speculative nature.  

An April 2012 VA examiner opined that the Veteran's hypertension was less likely as not related to his PTSD.  Specifically, the examiner noted that there is no medical literature supporting PTSD as a causative link or etiology for hypertension, and that the Veteran's type of hypertension had no obvious underlying medical cause.  However, the examiner did not provide an opinion as to whether the Veteran's hypertension is aggravated by the PTSD.  In light of the foregoing, the Board finds that on remand, a clarifying opinion should be obtained which addresses whether the Veteran's hypertension is caused or aggravated by his PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In addition, the examiner must provide an opinion regarding, based on the Veteran's statements and a review of the claims file specifically the Veteran's treatment records and February 2017 examination by Dr. C., the severity of the Veteran's PTSD as indicated by his symptoms.  The examiner must provide a detailed explanation for the opinion rendered and provide specific examples if warranted.

4. Obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  If a new examination is necessary, it should be provided.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was 

a. caused by the Veteran's s PTSD with depression
b. aggravated (worsened) by the Veteran's PTSD with depression.

The examiner must specifically address the following in the context of his or her opinion: 1) the August 2008 report by Dr. J. regarding the potential relationship between hypertension and PTSD and 2) the June 2011 speculative opinion by Dr. V. regarding a potential relationship between the Veteran's hypertension and PTSD.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




